

116 S3309 IS: Public Health Emergency Response and Accountability Act
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3309IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Cassidy (for himself, Mr. Schatz, Mr. Rubio, Mr. Durbin, Ms. Smith, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for a Public Health Emergency Fund, and for other purposes.1.Short titleThis Act may be cited as the Public Health Emergency Response and Accountability Act.2.Public health emergencies(a)In generalSection 319 of the Public Health Service Act (42 U.S.C. 247d) is amended—(1)in subsection (a), by striking after consultation and inserting in consultation with the Assistant Secretary for Preparedness and Response and;(2)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;(3)by inserting after subsection (a), the following:(b)Reporting requirements(1)In generalUpon the determination of a public health emergency under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, the Secretary shall request the Assistant Secretary for Preparedness and Response to convene a group of Federal public health and other Federal officials that shall prepare monthly reports related to such emergency for the period described in paragraph (3) and submit such reports to Congress.(2)ContentsThe reports prepared under paragraph (1) shall include—(A)in the first monthly report, the proposed budget of the response to the emergency, and, in each subsequent report, updates to such budget;(B)a description of how the Secretary plans to use best practices and lessons learned from previous public health emergency responses;(C)a description of how collaboration among public health agencies and departments will be achieved, strategies for public communication, and acquisition and distribution of supplies;(D)an identification of additional authorities needed, if any, to respond to the emergency; and(E)in the first monthly report, the justification for triggering the public health emergency response.(3)PeriodThe period described in this paragraph is the period beginning not later than 30 days after the determination of a public health emergency under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, and ending 30 days after the determination of such emergency terminates in accordance with such subsection.; and(4)in subsection (c) (as so redesignated)—(A)in paragraph (3), by striking Committee on Commerce and inserting Committee on Energy and Commerce; and(B)by adding at the end the following:(6)Funding(A)DefinitionsIn this paragraph:(i)Public health emergency reliefThe term public health emergency relief means the expenditures to address a public health emergency determined under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster from—(I)amounts made available by emergency supplemental appropriations to appropriations accounts of the Department of Health and Human Services to address a public health emergency that is an infectious disease outbreak, a bioterrorist attack, or a disaster (excluding funds transferred to the Department from the appropriations account for the Federal Emergency Management Agency, Disaster Relief Fund or pursuant to the Oil Pollution Act of 1990); and(II)any amounts expended from the Public Health Emergency Fund under this subsection.(ii)Target amountThe term target amount means the amount that is the rolling annual average of expenditures for public health emergency relief over the full 14 fiscal years immediately preceding the fiscal year for which the determination of a public health emergency is made under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, excluding the highest and lowest years.(B)Appropriations(i)In generalSubject to clause (iv), upon the determination of each public health emergency under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, there is appropriated to the Public Health Emergency Fund, out of any money in the Treasury not otherwise appropriated, for the fiscal year of the determination, an amount determined under subparagraph (C), to remain available until expended, which may be used in accordance with subparagraph (D).(ii)ReportingThe reporting requirements contained in subsection (b) shall apply with respect to amounts appropriated under clause (i).(iii)Emergency designations(I)In generalAmounts appropriated under clause (i) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(II)Designation in the SenateIn the Senate, amounts appropriated under clause (i) are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.(iv)LimitationClause (i) shall not apply if the amount available for expenditure in the Public Health Emergency Fund, as of the date of the determination as a public health emergency under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, is equal to or greater than the target amount.(C)Formula(i)In generalSubject to clause (ii), the amount determined under this subparagraph shall be equal to the difference between the target amount and the amount available for expenditure in the Public Health Emergency Fund, as of the date of the determination of the public health emergency under subsection (a).(ii)Report by OMBNot later than 30 days after the date of enactment of this paragraph, the Director of the Office of Management and Budget shall submit to the Committee on Appropriations and the Committee on the Budget of the Senate and the Committee on Appropriations and the Committee on the Budget of the House of Representatives, a report on the rolling average calculated for purposes of determining the target amount.(D)Use of funds(i)In generalAmounts appropriated to the Public Health Emergency Fund under subparagraph (B) shall be used by the Secretary in accordance with the proposed budget described in subsection (b)(2) for any public health emergency determined under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster that has not terminated under such subsection. Such funds shall be used—(I)to provide assistance for immediate Federal, State, local, or international response needs with respect to any public health emergency determined under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster; and(II)for activities determined appropriate by the Secretary to improve preparedness and response to protect human health for all populations in any public health emergency determined under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster.(ii)AvailabilityAmounts appropriated to the Public Health Emergency Fund under subparagraph (B) shall remain available for the uses described in this subparagraph so long as any public health emergency is determined under subsection (a) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, and the determination for any such emergency has not terminated under such subsection.(iii)AuthorityIn expending funds appropriated under subparagraph (B) and carrying out activities under this subparagraph, the Secretary shall have the authority to—(I)transfer funds and enter into contracts;(II)utilize flexible hiring mechanisms, including direct hiring authority and personal service contracts; exemptions from certain administrative restrictions (such as travel, information technology, printing and supplies); motor vehicle authority; and flexible compensation for responders, including overtime and danger pay; and(III)utilize flexible transaction mechanisms..(b)Exemption of the Public Health Emergency Fund from sequestration(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by inserting Public Health Emergency Fund (009–91–9913). after the item relating to Postal Service Fund (18–4020–0–3–372)..(2)ApplicationThe amendment made by paragraph (1) shall apply to any sequestration order issued under such Act on or after the date of enactment of this section.(c)GAO reports(1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States, in consultation with relevant Federal, State, and local government entities, shall prepare and submit to the appropriate committees of Congress, a report—(A)reviewing the capacity of the United States public health system, including the public health workforce, to respond effectively to infectious disease outbreaks;(B)identifying areas of potential improvement in coordination between Federal, State, and local government entities to respond more effectively to infectious disease outbreaks;(C)making recommendations on how to provide or allocate most effectively resources for public health emergency response, specifically considering how to utilize most effectively the emergency fund established under section 319 of the Public Health Service Act (42 U.S.C. 247d); and(D)containing an audit of how funds for public health emergencies have been expended within the 2 years preceding the date of the report.(2)Post-emergency report(A)In generalNot later than 6 months after the termination of a determination of a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d) that is an infectious disease outbreak, a bioterrorist attack, or a disaster, the Comptroller General of the United States shall review response efforts by Federal, State, and local government entities, as well as any other relevant entities engaged in response efforts, and submit a report to the appropriate committees of Congress to determine—(i)the compliance of such efforts with best practices identified in the report under paragraph (1);(ii)the effectiveness of such best practices;(iii)the cost of such efforts;(iv)the areas of potential continued improvement in coordination between Federal, State, and local government entities to respond more effectively to infectious disease outbreaks; and(v)how to incorporate additional best practices which may be incorporated in future response efforts.(B)AuditThe report under subparagraph (A) shall include an audit indicating how funds used for public health emergencies determined under section 319 of the Public Health Service Act have been expended during the 2 years preceding the submission of the report under such subparagraph.3.ApplicabilityNothing in this Act, or an amendment made by this Act, shall affect the applicability of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) in the case of a public health emergency.